Opinion by
Mr. Justice Dean,
These appeals are from the same decree as that of the City of Pittsburg, in No. 94, June term, 1896, supra, 494, awarding jury trials to Hoeveler and others. The sewer runs through the Gas Company’s land 730 feet, Finley’s 2,500 feet, Black and Park’s 560 feet. Each one of appellees appeared before the viewers and claimed damages; they also offered testimony in support of their claims. The viewers disallowed their claims for damages, and assessed them with benefits. On their appeal from the assessment, the court below granted their demand for jury trials. W e have nothing to add to what we have said in the Hoeveler case. The court was clearly right, and the decree is affirmed.